Exhibit 10.1

AMENDMENT NO. 1

TO THE

CORELOGIC, INC.

EXECUTIVE SUPPLEMENTAL BENEFIT PLAN

Effective December 31, 2010, the CoreLogic, Inc. Executive Supplemental Benefit
Plan (the “Plan”) is hereby amended pursuant to Plan section 8.1 as follows:

1. A new paragraph is added at the end of section 1.1 reading:

“On November 18, 2010, the Company amended the Plan to freeze benefits as of
December 31, 2010. As a result, compensation earned after 2010 shall not be
taken into account in determining Covered Compensation and Final Average
Compensation; services after 2010 shall not be recognized, except for vesting
purposes; and the Plan shall not accept new participants after 2010.”

2. The substantive language in section 2.6 is replaced in its entirety with the
following:

“‘Change of Control’ shall mean the happening of any of the following:

 

  (a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if fifty percent (50%) or
more of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation, or other
reorganization is owned by persons who were not shareholders of the Company
immediately prior to such merger, consolidation, or other reorganization.

 

  (b) The sale, transfer, or other disposition of all or substantially all of
the Company’s assets or the complete liquidation or dissolution of the Company.

 

  (c)

A change in the composition of the Board of Directors occurring within a two
(2) year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. ‘Incumbent Directors’ shall mean directors who are
directors of the Company immediately following the consummation of the
transactions contemplated by the Separation and Distribution Agreement by and
between the Company and the First American Financial Corporation dated June 1,
2010 (‘Separation Agreement’). ‘Incumbent Directors’ shall also include
directors who are elected, or nominated for election, to the Board of Directors
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination, but

 

1



--------------------------------------------------------------------------------

 

shall not include an individual not otherwise an Incumbent Director whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company.

 

  (d) Any transaction as a result of which any person or group is or becomes the
‘beneficial owner’ (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of the Company representing at
least thirty percent (30%) of the total voting power of the Company’s then
outstanding voting securities. For purposes of this paragraph, the term ‘person’
shall have the same meaning as when used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but shall exclude: (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
a subsidiary of the Company; (ii) so long as a person does not thereafter
increase such person’s beneficial ownership of the total voting power
represented by the Company’s then outstanding voting securities, a person whose
beneficial ownership of the total voting power represented by the Company’s then
outstanding voting securities increases to thirty percent (30%) or more as a
result of the acquisition of voting securities of the Company by the Company
which reduces the number of such voting securities then outstanding; or (iii) so
long as a person does not thereafter increase such person’s beneficial ownership
of the total voting power represented by the Company’s then outstanding voting
securities, a person that acquires directly from the Company securities of the
Company representing at least thirty percent (30%) of the total voting power
represented by the Company’s then outstanding voting securities.

A transaction shall not constitute a Change of Control if its sole purposes is
to change the state of the Company’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.

For the avoidance of doubt, the consummation of any or all of the transactions
in the Separation Agreement is not considered a Change of Control for purposes
of this Plan and no action taken that is reasonably related to the Separation
Agreement and/or the establishment of the Company as an independent publicly
traded company will be considered Good Cause for purposes of this Plan.”

3. A new last sentence is added to Section 2.12 reading:

“Notwithstanding the foregoing, no compensation earned after December 31, 2010
shall be considered Covered Compensation.”

 

2



--------------------------------------------------------------------------------

4. A new Section 2.14A is added to read as follows:

“2.14A Domestic Partner

‘Domestic Partner’ means, with respect to an Executive, a person who has met the
definition of Domestic Partner in the Company’s Consolidated Welfare Benefits
and Cafeteria Plan during the 12-month period immediately preceding the
Executive’s date of death, if such death is earlier than the Executive’s Early,
Normal or Deferred Retirement Date, or the person satisfies such Domestic
Partner definition as of the Executive’s Annuity Starting Date.”

5. A new last sentence is added to section 2.19 reading:

“No additional Executives shall be designated after December 31, 2010.”

6. Section 2.20 is amended in its entirety to read as follows:

“2.20 Final Average Compensation

‘Final Average Compensation’ means the Executive’s average one-year Covered
Compensation for the five-year period ending on December 31 of the calendar year
immediately preceding the calendar year in which the Executive has a Separation
from Service; provided, however, that no compensation earned after December 31,
2010 shall be taken into account for purposes of determining Final Average
Compensation.”

7. Section 3.2 is amended to add the following clarifying sentences at the end
of the first paragraph:

“If the Executive does not execute and submit to the Company the separation
agreement within sixty (60) days following his Separation from Service, he shall
not receive any benefit under this Plan. If the Executive fails to submit an
annual written certification within thirty (30) days following the end of a
year, he shall not receive any further benefits under this Plan.”

8. A new section 3.3 titled “Proration Factor” shall be added after Section 3.2,
as follows, and prior section 3.3 and subsequent sections shall be re-numbered
accordingly:

“Notwithstanding anything in section 3.2 to the contrary, the Retirement Income
Benefit of an Executive who has not reached his Early Retirement Date by
December 31, 2010 and incurs a Separation from Service after December 31, 2010
shall equal the

 

3



--------------------------------------------------------------------------------

Executive’s Retirement Income Benefit as of December 31, 2010 times a fraction,
the numerator of which is the Executive’s total Years of Credited Service on
December 31, 2010 and the denominator is the total Years of Credited Service the
Executive would have had on his Early Retirement Date. For example, the fraction
would be 7/10 for an Executive who is age 52 with 7 Years of Credited Service
and 5 years of service under the Plan on December 31, 2010. If such Executive
retires on or after his Early Retirement Date but prior to his Normal Retirement
Date, his benefit shall be the prorated (7/10) Retirement Income Benefit
determined under Section 3.2 multiplied by the early retirement reduction factor
in Section 3.4. If the Executive retires on or after his Normal Retirement Date,
his benefit shall be the prorated (7/10) Retirement Income Benefit determined
under Section 3.2.”

9. Section 3.4 is amended by adding the following clarifying sentences to the
end of the existing section:

“If the Executive does not execute and submit to the Company the separation
agreement within sixty (60) days following his Separation from Service, he shall
not receive any benefit under this Plan. If the Executive fails to submit an
annual written certification within thirty (30) days following the end of a
year, he shall not receive any further benefits under this Plan.”

10. The substantive language in Article 4 is replaced in its entirety with the
following:

“The Spouse or Domestic Partner of an Executive who dies (a) while an Executive
or (b) after Separation from Service with a vested Retirement Income Benefit,
but prior to commencement of payment of his Retirement Income Benefit, shall be
entitled to a Pre-Retirement Death Benefit in the form of the survivorship
benefit under the Joint and Survivor Annuity the Executive would have received
had he incurred a Separation from Service on his Normal Retirement Date and died
immediately thereafter. If the Executive’s Beneficiary is not his Spouse or
Domestic Partner, such Beneficiary shall be entitled to the Pre-Retirement Death
Benefit described in the preceding sentence; provided, however, that such
benefit shall cease to be paid upon the earlier of the Beneficiary’s death or
the twentieth anniversary of its commencement.”

11. The substantive language in section 5.2 is replaced in its entirety with the
following:

 

4



--------------------------------------------------------------------------------

“(a) An Executive shall be 100% vested in his Plan benefits if he incurs an
involuntary Separation from Service without Good Cause after a Change of
Control. Such benefits shall be determined in accordance with the provisions of
the Plan as in effect on the date of the Change of Control, regardless of
subsequent amendments to or complete termination of the Plan.

(b) Notwithstanding any other provision of the Plan and subject to Plan section
3.6, an Executive who incurs an involuntary Separation from Service without Good
Cause after a Change of Control shall be entitled to a Retirement Income Benefit
in the form of a Joint and Survivor Annuity commencing on the last day of the
month following such Separation from Service equal to the Retirement Income
Benefit the Executive would have been entitled to under Plan section 3.2
(subject to the Proration Factor in Section 3.3) as if he had attained his
Normal Retirement Date on the Date of his Separation from Service.”

12. The first two paragraphs of Article 6 are replaced with the following:

“Participants and Beneficiaries have the status of unsecured creditors of the
Company, and the Plan constitutes a mere promise by the Company to make benefit
payments in the future. A Participant’s or Beneficiary’s interest in the Plan is
an unsecured claim against the general assets of the Company, and all amounts
deposited to the Trust (as defined below) remain the general assets of the
Company; provided that such amounts may only be used to pay the Benefits
hereunder or used by the Company to satisfy the claims of creditors following
the exhaustion of other assets with which to pay such claims.

Notwithstanding the first paragraph of this Article 6, the Company may make
deposits to a trust pursuant to a Trust Agreement (the “Trust”). Such Trust is
intended to be a grantor trust, and any assets held by such trust to assist the
Company in meeting its obligations under the Plan will conform to the terms of
the model trust, as described in Revenue Procedure 92-64, 1992-2 C.B. 422,
promulgated by the Internal Revenue Service. In the event of a Change of
Control, the Company shall be required to make contributions to the Trust
sufficient to pay the benefits under this Plan.

Notwithstanding anything herein to the contrary, if the Board of Directors or
its designee so authorizes, an Affiliate of the Company may be designated as a
‘Participating Company’ (as defined below). Such Participating Company and its
Subsidiaries shall be treated under the Plan in the same manner as an Affiliate
of the Company; provided, however, that all benefits payable under the Plan to
Employees of such Participating Company and its Subsidiaries (or owing to the
Trust to pay such benefits, as applicable) shall be paid from the general assets
of that Participating Company, rather than from the

 

5



--------------------------------------------------------------------------------

general assets of the Company, unless the Committee or its designee determines
in its sole discretion that the Company shall pay such benefits or make such
contributions.”

13. The following new Section 7.11(e) is added and the existing Section 7.11(e)
is renumbered as Section 7.11(f):

“(e) Notwithstanding the foregoing, if a claim is based on whether a Participant
is Disabled, the following shall apply with respect to such claim:

(1) Within a reasonable period of time, but not later than 45 days after receipt
of a claim for benefits based on a Participant being Disabled, the Committee
shall notify the claimant of any adverse benefit determination on the claim,
unless circumstances beyond the Plan’s control require an extension of time for
processing the claim. In no event may the extension period exceed 30 days from
the end of the initial 45-day period. If an extension is necessary, the
Committee shall provide the claimant with a written notice to this effect prior
to the expiration of the initial 45-day period. The notice shall describe the
circumstances requiring the extension and the date by which the Committee
expects to render a determination on the claim. If, prior to the end of the
first 30-day extension period, the Committee determines that, due to
circumstances beyond the control of the Plan, a decision cannot be rendered
within that extension period, the period for making the determination may be
extended for an additional 30 days, so long as the Committee notifies the
claimant, prior to the expiration of the first 30-day extension period, of the
circumstances requiring the extension and the date as of which the Committee
expects to render a decision. This notice of extension shall specifically
describe the standards on which entitlement to a benefit is based, the
unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and that the claimant has at least
45 days within which to provide the specified information.

(2) In the case of an adverse benefit determination, the Committee shall provide
to the claimant written or electronic notification setting forth in a manner
calculated to be understood by the claimant: (1) the specific reason or reasons
for the adverse benefit determination; (2) reference to the specific Plan
provisions on which the adverse benefit determination is based; (3) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why the material or information is
necessary; (4) a description of the Plan’s claim review procedures and the time
limits applicable to such

 

6



--------------------------------------------------------------------------------

procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with paragraph (5) below; (5) if an
internal rule or guideline was relied upon in making the determination, an
explanation of the rule or a statement that the rule was relied upon, as well as
a copy of the rule, shall be provided to the claimant free of charge upon
request; and (6) if the determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the determination or a statement that such
explanation shall be provided free of charge upon request.

(3) Within 180 days after receipt by the claimant of notification of the adverse
benefit determination, the claimant or his duly authorized representative, upon
written application to the Committee, may request that the Committee fully and
fairly review the adverse benefit determination. On review of an adverse benefit
determination, upon request and free of charge, the claimant shall have
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits. The claimant shall
have the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. The Committee’s review:
(1) shall take into account all comments, documents, records, and other
information submitted regardless of whether the information was previously
considered in the initial adverse benefit determination; (2) shall not afford
deference to the initial adverse benefit determination; (3) shall be conducted
by an appropriate named fiduciary of the Plan who is neither an individual who
made the initial adverse benefit determination nor a subordinate of such
individual; (4) shall identify medical and vocational experts whose advice was
obtained on behalf of the Plan in connection with the initial adverse benefit
determination; and (5) shall consult an appropriate health care professional who
or whose subordinate was not consulted in the initial adverse benefit
determination.

(4) Within a reasonable period of time, but not later than 45 days after receipt
of such request for review, the Committee shall notify the claimant of any final
benefit determination on the claim, unless special circumstances require an
extension of time for processing the claim. In no event may the extension period
exceed 45 days from the end of the initial 45-day period. If an extension is
necessary, the Committee shall provide the claimant with a written notice to
this effect prior to the expiration of the initial 45-day period. The notice
shall describe the special circumstances

 

7



--------------------------------------------------------------------------------

requiring the extension and the date by which the Committee expects to render a
final determination on the request for review. In the case of an adverse final
benefit determination, the Committee shall provide to the claimant written or
electronic notification setting forth in a manner calculated to be understood by
the claimant: (1) the specific reason or reasons for the adverse final benefit
determination; (2) reference to the specific Plan provisions on which the
adverse final benefit determination is based; (3) a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits; (4) a statement of the claimant’s right to bring
a civil action under Section 502(a) of ERISA following an adverse final benefit
determination on review and in accordance with paragraph (v) below; (5) if an
internal rule or guideline was relied upon in making the determination, an
explanation of the rule or a statement that the rule was relied upon, as well as
a copy of the rule, shall be provided to the claimant free of charge upon
request; and (vi) if the determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the determination or a statement that such
explanation shall be provided free of charge upon request.”

IN WITNESS WHEREOF, CoreLogic, Inc. has duly executed this Amendment 1 this 18th
day of November, 2010.

 

CoreLogic, Inc. By:  

        /s/ Maria Nalywayko

          SVP, Human Resources

 

8